In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 Nos. 02-20-00048-CR
                                      02-20-00049-CR

                          OTIS DON TROTTER, Appellant

                                            V.

                                THE STATE OF TEXAS



                       On Appeal from the 372nd District Court
                                Tarrant County, Texas
                        Trial Court No. 1546892D, 1546894D


                                        ORDER

       On the court’s own motion, it is ORDERED that the trial court clerk deliver

the original of State's Exhibit No. 39 (DVD Full Body Cam Video-Lance) to this

court no later than Tuesday, May 11, 2021.

       The exhibit will be returned to the trial court upon issuance of the mandate.

       We direct the clerk of this court to send a notice of this order to the attorneys

of record, the trial court clerk, and the court reporter.
Dated May 4, 2021.


                         Per Curiam




                     2